Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Glimcher Realty Trust Columbus, Ohio We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos. 333-43317, 333-153257, 333-155720, 333-171553, 333-172462, 333-177801), Form S-11 (No. 33-69740) and Form S-8 (Nos. 333-84537 and 333-143237) of Glimcher Realty Trust of our reports dated February 24, 2012 relating to the consolidated financial statements and the financial statement schedule, and the effectiveness of Glimcher Realty Trust’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Chicago, Illinois February 24, 2012
